DETAILED ACTION
This is in response to the Request for Continued Examination filed 3/2/2022 wherein claims 4, 7, 10, and 19 are canceled, claims 13-16 are withdrawn, and claims 1-3, 5-6, 8-9, 11-12 and 17-18, 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
“the inlet end and (ii) an inlet flange at the inlet end” (Claim 17, line 17) is believed to be in error for - - the axially-forwardmost, inlet end and (ii) an inlet flange at the axially-forwardmost, inlet end - -; and
“the radial and circumferential direction” (Claim 17, lines 20-21) is believed to be in error for - - the radial and circumferential directions - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, Claim 18 recites “wherein the step of retaining the burner seal includes engaging the inlet flange with a burner seal retainer without fixing the burner seal in the radial and circumferential directions”. It is noted, however, that Claim 18 is dependent on Claim 17 and the above limitation is required in lines 19-21 of Claim 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeisser (US 4,934,145) in view of Stieg et al. (US 2018/0202659) and Bunel et al. (2013/0152603).
Regarding Independent Claim 1, Zeisser teaches (Figures 1-2) a combustor (see Figure 1) for use in a gas turbine engine (Column 2, lines 31-34), the combustor (Figure 1) comprising:
a combustor shell (12, 14, 20; see Figure 1) adapted to be mounted (see Figure 1) in a gas turbine engine (see Column 2, lines 31-34) and formed to define an interior combustion space (34), the combustor shell (12, 14, 20) including an outer annular wall (14) that extends circumferentially around a central reference axis (see Column 2, lines 31-37), an inner annular wall (12) arranged radially inward from (see Figure 1) the outer annular wall (14) to provide the interior combustion space (34; see Figure 1) between the outer annular wall (14) and the inner annular wall (12), and a dome panel (20) coupled to axially-forward ends (see Figure 1) of the outer annular wall (14) and the inner annular wall (12), the dome panel (20) being formed to include a plurality of fuel nozzle apertures (48) spaced circumferentially around (see Figure 1 and Column 2, lines 45-48) the central reference axis (see Figure 1 and Column 2, lines 31-48),
a burner seal (86) arranged to extend through one of the fuel nozzle apertures (48) included in the plurality of fuel nozzle apertures (48; see Figure 1) along a burner seal axis (a central axis through 48 and 30), wherein the burner seal (86) includes a burner seal body (annotated below) with an inlet end (annotated below) and an outlet end (annotated below) spaced axially (see Figure 1 and annotation below) from the inlet end (annotated below) and an attachment (see the threaded attachment to connect the burner seal 86 to the dome panel 20; see Figure 1) located at the inlet end (see annotation below), and
a heat shield (38) arranged along an axially aft surface (the downstream surface of 20 facing 38; see Figure 1) of the dome panel (20) within the interior combustion space (34; see Figure 1), the heat shield (38) being formed to include a heat shield aperture (at 52, 54; see Figures 1-2) that receives the burner seal (86; see Figure 1). Zeisser does not teach that the combustor shell comprises metallic materials and the burner seal comprises ceramic matrix composite materials, an inlet flange located at the inlet end that extends radially outward from the burner seal body relative to the burner seal axis, a burner seal retainer configured to engage the inlet flange of the burner seal to couple the burner seal to an axially forward surface of the dome panel in a fixed axial position, wherein the burner seal retainer is sized to retain the burner seal to 
Stieg teaches (Figures 1-12) the use of metallic materials in a dome section of a combustor shell (see Paragraphs 0060 and 0064), the use of CMC materials in heat shields and seals (Paragraphs 0004-0005) and that components within the hot gas path such as combustion or turbine sections of the engine may comprise CMC materials (see Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser to have the combustor shell comprise metallic materials and the burner seal comprise ceramic matrix composite materials, as taught by Stieg, in order to provide protection to the dome from the heat of the combustion gases while reducing or eliminating cooling from a flow of fluid as is usually required for metal components in the hot gas path (Paragraph 0033 of Stieg). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Zeisser in view of Steig does not teach an inlet flange located at the inlet end that extends radially outward from the burner seal body relative to the burner seal axis, a 
Bunel teaches (Figures 1-8) a burner seal (at 8) that includes an inlet flange (at 12) located at the inlet end (see Figures 1 and 4) of the burner seal (at 8) and that extends radially outward (see Figures 1-2 and 4-5) of the burner seal body (the cylindrical section at 8) relative to a burner seal axis (axis Y in Figure 1), a burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) configured to engage (see Figures 1-2 and 4-5) the inlet flange (at 12) of the burner seal (at 8) to couple the burner seal to an axially forward surface (see Figures 1 and 4) of the dome panel (2) in a fixed position (see Figures 1 and 4), wherein the burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) is sized to retain the burner seal (at 8) to the dome panel (2) while allowing the burner seal (at 8) to float in radial and circumferential directions (due to the gaps shown in Figures 2 and 5) to accommodate thermal growth of the dome panel (2) and the burner seal retainer (13 in Figures 1-2 or 37, 38 in Figure 4-5) at an expansion rate not equal to an expansion rate of the burner seal (at 8), wherein the burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) includes a first retainer half-ring (see Paragraphs 0003 and 0082) formed to include a first 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser in view of Steig to include an inlet flange located at the inlet end that extends radially outward from the burner seal body relative to the burner seal axis, a burner seal retainer configured to engage the inlet flange of the burner seal to couple the burner seal to an axially forward surface of the dome panel in a fixed axial position, wherein the burner seal retainer is sized to retain the burner seal to the dome panel while allowing the burner seal to float in radial and circumferential directions to accommodate thermal growth of the dome panel and the burner seal retainer 
It is further noted that a simple substitution of one known element (in this case, two pieces joined together by a threaded connection as taught by Zeisser) for another (in this case, two pieces clamped together by collars and half-rings as taught by Bunel) to obtain predictable results (in this case, connecting two pieces together) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Additionally, Bunel does describe the connection assembly in Figures 1-2 as being inferior because it may result in wear which could reduce the service life of the components. It has been held, however, that “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

    PNG
    media_image1.png
    1126
    1147
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    919
    885
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    992
    857
    media_image3.png
    Greyscale

Regarding Claim 2, Zeisser in view of Steig and Bunel teaches the invention as claimed and as discussed above. Zeisser teaches (Figures 1-2) wherein the outlet end (annotated above) has an outer diameter greater than (see Figure 1) the inlet end (annotated above), the fuel nozzle aperture (at 48), and the heat shield aperture (at 52, 54; see Figures 1-2).

Regarding Independent Claim 3, Zeisser teaches (Figures 1-2) a combustor (see Figure 1) for use in a gas turbine engine (Column 2, lines 31-34), the combustor (Figure 1) comprising:
a combustor shell (12, 14, 20; see Figure 1) adapted to be mounted (see Figure 1) in a gas turbine engine (see Column 2, lines 31-34) and formed to define an interior combustion space (34), the combustor shell (12, 14, 20) including an outer annular wall (14) that extends circumferentially around a central reference axis (see Column 2, lines 31-37), an inner annular wall (12) arranged radially inward from (see Figure 1) the outer annular wall (14) to provide the interior combustion space (34; see Figure 1) between the outer annular wall (14) and the inner annular wall (12), and a dome panel (20) coupled to axially-forward ends (see Figure 1) of the 
a burner seal (86) arranged to extend through one of the fuel nozzle apertures (48) included in the plurality of fuel nozzle apertures (48; see Figure 1) along a burner seal axis (a central axis through 48 and 30), wherein the burner seal (86) includes a burner seal body (annotated above) extending axially from (see Figure 1) an axially-forwardmost, inlet end (annotated above) to an axially-aftmost, outlet end (annotated above) and an attachment (see the threaded attachment to connect the burner seal 86 to the dome panel 20; see Figure 1) located at the inlet end (see annotation above), and 
wherein the axially-forwardmost, inlet end (annotated above) is spaced from the burner seal axis (the central axis annotated above) a first distance (see Figure 1) and a portion of the dome panel (20) defining the fuel nozzle aperture (at 48) is spaced apart from the burner seal axis (the central axis annotated above) a second distance greater than the first distance (see Figure 1) so that the burner seal (86) is inserted through the fuel nozzle aperture (48) from an aft side (the side of 20 facing 34; see Figure 1) of the dome panel (20). Zeisser does not teach that the combustor shell comprises metallic materials and the burner seal comprises ceramic matrix composite materials, an inlet flange located at the inlet end that extends radially outward from the burner seal body relative to the burner seal axis, a burner seal retainer configured to engage the inlet flange of the burner seal to couple the burner seal to an axially forward surface of the dome panel in a fixed axial position, wherein the burner seal retainer is sized to retain the burner seal to the dome panel while allowing the burner seal to float in radial and circumferential directions to accommodate thermal growth of the dome panel and the burner seal retainer at an expansion rate not equal to an expansion rate of the burner seal, wherein the inlet flange is spaced from the burner seal axis a first distance and a portion of the dome panel defining the fuel nozzle aperture is spaced apart from the burner seal axis a second distance greater than the first distance so that the burner seal is inserted through the fuel nozzle aperture from an aft side of the dome panel, and wherein the burner seal retainer includes a first retainer half-ring formed to include a first 
Stieg teaches (Figures 1-12) the use of metallic materials in a dome section of a combustor shell (see Paragraphs 0060 and 0064), the use of CMC materials in heat shields and seals (Paragraphs 0004-0005) and that components within the hot gas path such as combustion or turbine sections of the engine may comprise CMC materials (see Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser to have the combustor shell comprise metallic materials and the burner seal comprise ceramic matrix composite materials, as taught by Stieg, in order to provide protection to the dome from the heat of the combustion gases while reducing or eliminating cooling from a flow of fluid as is usually required for metal components in the hot gas path (Paragraph 0033 of Stieg). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Bunel teaches (Figures 1-8) a burner seal (at 8) that includes an inlet flange (at 12) located at the inlet end (see Figures 1 and 4) of the burner seal (at 8) and that extends radially outward (see Figures 1-2 and 4-5) of the burner seal body (the cylindrical section at 8) relative to a burner seal axis (axis Y in Figure 1), a burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) configured to engage (see Figures 1-2 and 4-5) the inlet flange (at 12) of the burner seal (at 8) to couple the burner seal to an axially forward surface (see Figures 1 and 4) of the dome panel (2) in a fixed position (see Figures 1 and 4), wherein the burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) is sized to retain the burner seal (at 8) to the dome panel (2) while allowing the burner seal (at 8) to float in radial and circumferential directions (due to the gaps shown in Figures 2 and 5) to accommodate thermal growth of the dome panel (2) and the burner seal retainer (13 in Figures 1-2 or 37, 38 in Figure 4-5) at an expansion rate not equal to an expansion rate of the burner seal (at 8), wherein the inlet flange (at 12) is spaced from the burner seal axis (schematically shown by the dashed line Y in Figure 1) a first distance (see Figure 1) and a portion of the dome panel (2) defining the fuel nozzle aperture (at 3) is spaced from the burner seal axis (schematically shown by the dashed line Y in Figure 1) a second distance greater than the first distance (see Figure 1) so that the burner seal (at 8) may be inserted through the fuel nozzle aperture (3) from an aft side (a side of 2 facing the combustion chamber (see Figures 1 and 3) of the dome panel (2), wherein the burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) includes a first retainer half-ring (see Paragraphs 0003 and 0082) formed to include a first semi-circular channel (between 14 and 15 of a first half-ring 13 in Figures 1-2 and between 43 and 39 of a first half-ring 37, 38 in Figures 4-5; see Figures 1-5, Paragraph 0003, and Paragraphs 0082-0083) and a second retainer half-ring (see Paragraphs 0003 and 0082) formed to include a second semi-circular channel (between 14 and 15 of a second half-ring 13 in Figures 1-2 and between 43 and 39 of a second half-ring 37, 38; see Figures 1-5, Paragraph 0003, and Paragraphs 0082-0083), and the inlet flange (11 in Figures 1-2 and Figures 4-5) is received in the first and second semi-circular channels (between 14 and 15 of half-rings 13 or between 43 and 39 of half rings 37, 38; see Figures 1-5) when the burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) is installed on (see Figures 1 and 4) the burner seal (at 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser in view of Steig to include an inlet flange located at the inlet end 
It is further noted that a simple substitution of one known element (in this case, two pieces joined together by a threaded connection as taught by Zeisser) for another (in this case, two pieces clamped together by collars and half-rings as taught by Bunel) to obtain predictable results (in this case, connecting two pieces together) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Additionally, Bunel does describe the connection assembly in Figures 1-2 as being inferior because it may result in wear which could reduce the service life of the components. It has been held, however, that “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Regarding Claim 8, Zeisser in view of Steig and Bunel teaches the invention as claimed and as discussed above. Zeisser in view of Steig and Bunel does not teach, as discussed so far, wherein the distal end is spaced apart from a radially inner surface of the link segment to provide a gap between the 
Bunel teaches (Figures 1-8) wherein the distal end (the radially outer end of the mount plate with respect to axis Y; see annotation above) is spaced apart from a radially inner surface (the radially inner surface with respect to axis Y; see Figure 1) of the link segment (annotated above) to provide a gap (see Figures 2 and 5) between the inlet flange (at 12) and the link segment (annotated above) to accommodate the expansion rate of the burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser in view of Steig and Bunel to have the distal end spaced apart from a radially inner surface of the link segment to provide a gap between the inlet flange and the link segment to provide a gap between the inlet flange and the link segment to accommodate the expansion rate of the burner seal retainer, as taught by Bunel, for the same reasons discussed above in claim 1.
Regarding Claim 9, Zeisser in view of Steig and Bunel teaches the invention as claimed and as discussed above. Zeisser in view of Steig and Bunel does not teach, as discussed so far, wherein the mount plate has a proximal end and an inner radius is defined between the burner seal axis and the proximal end, and the inner radius of the mount plate is less than a radius of the fuel nozzle aperture.
Bunel teaches (Figures 1-8) that the mount plate (annotated above) has a proximal end (the radially inner end of the mount plate with respect to axis Y; see Figure 1 and annotation above) and an inner radius is defined between the burner seal axis (Y) and the proximal end (the radially inner end of the mount plate with respect to axis Y; see Figure 1 and annotation above), and the inner radius of the mount plate (see annotation above) is less than a radius of the fuel nozzle aperture (at 3; see Figures 1 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser in view of Steig and Bunel to have the mount plate include a proximal end and an inner radius is defined between the burner seal axis and the proximal end, and the inner radius of the mount plate is less than a radius of the fuel nozzle aperture, as taught by Bunel, for the same reasons discussed above in claim 1.

Regarding Independent Claim 17, Zeisser teaches (Figures 1-2) a method of retaining a burner seal (86) to a dome panel (20) in a combustor (see Figure 1) of a gas turbine engine (Column 2, lines 31-34), the method comprising:
forming a combustor (see Figure 1) to define an interior cavity (34), the combustor (see Figure 1) including a dome panel (20) formed to include at least one fuel nozzle aperture (48) that opens into (see Figure 1) the interior cavity (34).
coupling a heat shield (36) to an axially-aft side (the side of heat shield 36 that faces toward 34; see Figure 1) of the dome panel (20), the heat shield (36) having a heat-shield aperture (52, 54; see Figures 1-2),
inserting the burner seal (86) through the fuel nozzle aperture (48) from an aft side (the side of panel 20 that faces toward 34; see Figure 1) of the dome panel (20),
retaining the burner seal (86) to an axially forward surface (the surface of panel 20 facing away from 34) of the dome panel (20) in a fixed position (due to the threaded connection shown in Figure 1), and
wherein the burner seal (86) includes a burner seal body (annotated above) that extends circumferentially around a burner seal axis (the center axis annotated above) and axially from an axially-forwardmost, inlet end (annotated above) to an outlet end (annotated above) spaced axially from (see Figure 1) the inlet end (annotated above). Zeisser does not teach that the combustor shell comprises metallic materials and the burner seal comprises ceramic matrix composite materials, retaining the burner seal to an axially forward surface of the dome panel in a fixed axial position while allowing the burner seal to float in radial and circumferential directions to accommodate thermal growth of the dome panel at an expansion rate not equal to an expansion rate of the burner seal, wherein the burner seal includes an inlet flange at the inlet end that extends radially outwardly from the burner seal body relative to the burner seal axis and circumferentially around the burner seal axis, and the step of retaining the burner seal includes engaging the inlet flange with a burner seal retainer without fixing the burner seal in the radial and circumferential directions, and wherein the step of engaging the inlet flange includes enclosing the inlet flange with a first retainer half-ring formed to include a first semi-circular channel and a 
Stieg teaches (Figures 1-12) the use of metallic materials in a dome section of a combustor shell (see Paragraphs 0060 and 0064), the use of CMC materials in heat shields and seals (Paragraphs 0004-0005) and that components within the hot gas path such as combustion or turbine sections of the engine may comprise CMC materials (see Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser to have the combustor shell comprise metallic materials and the burner seal comprise ceramic matrix composite materials, as taught by Stieg, in order to provide protection to the dome from the heat of the combustion gases while reducing or eliminating cooling from a flow of fluid as is usually required for metal components in the hot gas path (Paragraph 0033 of Stieg). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Bunel teaches (Figures 1-8) retaining a burner seal (at 8) to an axially forward surface (see Figures 1 and 4) of the dome panel (2) in a fixed axial position (see Figures 1 and 4) while allowing the burner seal to float in radial and circumferential directions (due to the gaps shown in Figures 2 and 5) to accommodate thermal growth of the dome panel (2) at an expansion rate not equal to an expansion rate of the burner seal (at 8), wherein the burner seal (at 8) includes an inlet flange (at 12) at the inlet end (see Figures 1 and 4) that extends radially outwardly (see Figures 1-2 and 4-5) from the burner seal body (the cylindrical section at 8) relative to the burner seal axis (axis Y in Figure 1) and circumferentially around the burner seal axis (see Figures 7a-7c), and the step of retaining (via 13, 17) the burner seal (at 8) includes engaging the inlet flange (at 12) with a burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) without fixing the burner seal in the radial and circumferential directions (see Figures 1-2 and 4-5), and wherein the step of engaging the inlet flange (at 12) includes enclosing the inlet flange (at 12) with a first retainer half-ring (see Paragraphs 0003 and 0082) formed to include a first semi-circular channel (between 14 and 15 of a first half ring 13 in Figures 1-2 and between 43 and 39 of a first half-ring 37, 38 in Figures 4-5; see Figures 1-5, Paragraph 0003, and Paragraph 0082) and a second retainer half-ring (see Paragraphs 0003 and 0082) formed to include a second semi-circular channel (between 14 and 15 of a second half-ring 13 in Figures 1-2 and between 43 and 39 of a second half-ring 37, 38; see Figures 1-5, Paragraph 0003, and Paragraphs 0082-0083), the inlet flange (at 12) being received in the first and second semi-circular channels (between 14 and 15 of half-rings 13 or between 43 and 39 of half rings 37, 38; see Figures 1-5) when the burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) is installed on the burner seal (at 8) and the first and second retainer half-rings (see Paragraphs 0003 and 0082) engaged with the forward surface (the surface of 2 facing away from the combustion chamber; see Figures 1-5) of the dome panel (2) to block movement of the burner seal (at 8) axially through the fuel nozzle aperture (opening 3; see Figures 1 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser in view of Steig to include retaining the burner seal to an axially forward surface of the dome panel in a fixed axial position while allowing the burner seal to float in radial and circumferential directions to accommodate thermal growth of the dome panel at an expansion rate not equal to an expansion rate of the burner seal, wherein the burner seal includes an inlet flange at the 
It is further noted that a simple substitution of one known element (in this case, two pieces joined together by a threaded connection as taught by Zeisser) for another (in this case, two pieces clamped together by collars and half-rings as taught by Bunel) to obtain predictable results (in this case, connecting two pieces together) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Additionally, Bunel does describe the connection assembly in Figures 1-2 as being inferior because it may result in wear which could reduce the service life of the components. It has been held, however, that “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Regarding Claim 18, Zeisser in view of Stieg and Bunel teaches the invention as claimed and as discussed above. As discussed above, Bunel teaches (Figures 1-8) the step of retaining (via 13, 17) the burner seal (at 8) includes engaging the inlet flange (at 12) with a burner seal retainer (13 in Figures 1-2 or 37, 38 in Figures 4-5) without fixing the burner seal in the radial and circumferential directions (see Figures 1-2 and 4-5).
As discussed above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser in view of Steig and Bunel have the step of retaining the burner seal include engaging the inlet flange with a burner seal retainer without fixing the 
Regarding Claim 20, Zeisser in view of Stieg and Bunel teaches the invention as claimed and as discussed above. Zeisser in view of Stieg and Bunel does not teach wherein the step of retaining the burner seal further comprises providing a retainer bracket that engages each retainer half-ring and is coupled to the dome panel to retain the first and second retainer half-rings together.
Bunel teaches (Figures 1-8) wherein the step of retaining (via 13, 17) the burner seal (at 8) further comprises providing a retainer bracket (at 17) that engages each retainer half-ring (at 13) and is coupled to (via 13 and 6; see Figure 1) the dome panel (2) to retain the first and second retainer half-rings together (see Figures 1-5 and Paragraphs 0004-0005). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser in view of Stieg and Bunel to include the step of retaining the burner seal further comprising providing a retainer bracket that engages each retainer half-ring and is coupled to the dome panel to retain the first and second retainer half-rings together, as taught by Bunel, in order to prevent the two-half rings from separating from one another radially (see Paragraph 0004 of Bunel).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zeisser (US 4,934,145) in view of Stieg et al. (US 2018/0202659) and Bunel et al. (2013/0152603) as applied to claim 1 above, and further in view of Herman et al. (US 4,216,652).
Regarding Claim 5, Zeisser in view of Stieg and Bunel teaches the invention as claimed and as discussed above. As discussed above, Bunel teaches (Figures 1-8) retainer half-rings (see Paragraphs 0003 and 0082). Zeisser  in view of Stieg and Bunel does not teach wherein an anti-rotation pin extends axially through the retainer ring and into the inlet flange to block rotation of the burner seal relative to the burner seal retainer about the burner seal axis.
Herman teaches (Figures 1-3) an anti-rotation pin (130) that extends axially through a retainer ring (124) and into an inlet flange (120) to block rotation (Column 3, line 62 – Column 4, line 13) of a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser in view of Stieg and Bunel to include the anti-rotation pin that extends axially through a retainer ring and into the inlet flange to block rotation of the burner seal relative to the burner seal retainer about the burner seal axis, as taught by Herman, in order to fix an outer shroud against rotation with respect to a ring (see Column 4, lines 1-13 of Herman).
It is further noted that a simple substitution of one known element (in this case, the weld connection as taught by Bunel) for another (in this case, the pin connection as taught by Herman) to obtain predictable results (in this case, preventing the relative movement of elements) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zeisser (US 4,934,145) in view of Stieg et al. (US 2018/0202659) and Bunel et al. (2013/0152603) as applied to claim 1 above, and further in view of Young et al. (US 2003/0061815).
Regarding Claim 6, Ziesser in view of Stieg and Bunel teaches the invention as claimed and as discussed above. As discussed above, Bunel teaches (Figures 1-8) retainer half-rings (see Paragraphs 0003 and 0082). Ziesser in view of Steig and Bunel does not teach that the burner seal retainer is joined directly to the dome panel to couple the burner seal to the dome panel in a fixed axial position.
Young teaches (Figures 1-6) a burner seal retainer (80) that is joined directly (via 72) to the dome panel (20) to couple the burner seal (at 40) to the dome panel (20) in a fixed axial position (see Figures 1, 3-4, and Paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ziesser in view of Steig and Bunel to have the retainer to be joined directly to the dome panel to couple the burner seal to the dome panel in a fixed axial position, as taught by Young, in order to fixedly secure the retainer to the dome panel so that it cannot rotate or be liberated during operation (Paragraph 0042 of Young).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zeisser (US 4,934,145) in view of Stieg et al. (US 2018/0202659), Bunel et al. (US 2013/0152603) as applied to claim 1 above, and further in view of Bunel et al. (US 2015/0059346).
Regarding Claim 11, Zeisser in view of Stieg, and Bunel ‘603 teaches the invention as claimed and as discussed above. As discussed above, Bunel ‘603 teaches (Figures 1-8) retainer half-rings (see Paragraphs 0003 and 0082). Zeisser in view of Stieg, and Bunel ‘603 does not teach, as discussed so far, a retainer bracket configured to retain each of the half-rings together to enclose the inlet flange, the retainer bracket including an annular mount ring coupled to the dome panel and a retention panel engaged with the mount plate of each retainer half-ring to couple the burner seal retainer to the dome panel.
Bunel teaches (Figures 1-8) a retainer bracket (17) configured to retain each of the half-rings (13 in Figures 1-2) together to enclose the inlet flange (at 12), the retainer bracket (17) including an annular mount ring (see Paragraphs 0004-0005) coupled to (via 13 and 6; see Figure 1) the dome panel (2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser in view of Stieg, and Bunel ‘603 to include the retainer bracket configured to retain each of the half-rings together to enclose the inlet flange, the retainer bracket including an annular mount ring coupled to the dome panel, as taught by Bunel ‘603, in order to prevent the two half-rings from separating from one another radially (see Paragraph 0004 of Bunel ‘603). Zeisser in view of Stieg, and Bunel ‘603 does not teach that the retainer bracket includes a retention panel engaged with the mount plate of each retainer half-ring to couple the burner seal retainer to the dome panel.
Bunel ‘346 teaches (Figures 1-5) a retainer bracket (30) including a retention panel (27) that is engaged with a mount plate (at 39) of each retainer ring (35) to couple (see Figure 4) the burner seal retainer (28) to the dome panel (6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser in view of Stieg, and Bunel ‘603 to have the retainer bracket include a retention panel that is engaged with a mount plate of each retainer ring to couple the burner .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zeisser (US 4,934,145) in view of Stieg et al. (US 2018/0202659), Bunel et al. (US 2013/0152603), and Bunel et al. (US 2015/0059346) as applied to claim 11 above, and further in view of Herman et al. (US 4,216,652).
Regarding Claim 12, Zeisser in view of Stieg, Bunel ‘603, and Bunel ‘346 teaches the invention as claimed and as discussed above. Zeisser in view of Stieg, Bunel ‘603, and Bunel ‘346 does not teach an anti-rotation pin that extends through the retainer bracket and into at least one of the retainer half-rings to block rotation of the retainer half-rings relative to the retainer bracket about the burner seal axis.
Herman teaches (Figures 1-3) an anti-rotation pin (126) that extends through a retainer bracket (46) and into a retainer ring (124) to block rotation of the retainer ring (see Column 3, line 62 – Column 4, line 13) relative to the retainer bracket (46) about the burner seal axis (a longitudinal axis through the burner seal; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zeisser in view of Steig, Bunel ‘603, and Bunel ‘346 to include the anti-rotation pin that extends through the retainer bracket and into at least one of the retainer half-rings to block rotation of the retainer half-rings relative to the retainer bracket about the burner seal axis, as taught by Herman, in order to hold the locator ring in place against circumferential movement with respect to the support ring (Column 3, line 66 – Column 4, line 4).
It is further noted that a simple substitution of one known element (in this case, the weld connection as taught by Bunel) for another (in this case, the pin connection as taught by Herman) to obtain predictable results (in this case, preventing the relative movement of elements) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 8-9, 11-12, 17-18, and 20 have been considered but are moot because the arguments do not apply to the new combination of references being 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional references (US 2011/0271682 and 2007/0269757) which teach burner seal retainer’s having the geometry recited in the claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741